Title: John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 3 August 1784
From: Adams, John
To: Willink, Van Staphorst, and De la Lande & Fynje


        
          Copy,
          Gentlemen
          The Hague Aug. 3. 1784
        
        I have accepted two Bills drawn by my Wife to be paid at the House of Messrs Willinks and Shall accept two more to be paid by Messrs Fullers in London. Please to charge these and all the Monies I Shall draw in London at the Same House to the United States as part of my Salary
        Tomorrow I go to London, and thence directly to Paris with my Family, to meet Mr Jefferson who is joined with Mr Franklin and me in some publick Business. Mr Brush [. . . .] your Houses, a large [. . . .] one. The large one, has nothing in it but Papers, but it is full, and they are of So much Importance to the United States that I thought it Safest to send them to your Custody. I beg you to keep them as a Sacred Deposit, untill further Advice from me. The small one contains a Small quantity of Plate, which I pray you to keep likewise. I should be glad you would write me that you have received them.
        Mr Dumas will draw upon you for about 450 Guilders, a little more, or a little less, to pay a Couple of Debts I owe here. please to charge it to the United States, as part of my Salary.
        I wish you and your Families all sorts of Prosperity, untill my Return, and after being, Gentlemen your [. . . .]
      